Citation Nr: 0015006	
Decision Date: 06/07/00    Archive Date: 06/15/00

DOCKET NO.  99-01 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an effective date prior to January 15, 1998, 
for the assignment of a 10 percent disability evaluation for 
residuals of a healed fracture of the right tibia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel

INTRODUCTION

The veteran had active service from September 1974 to 
September 1976.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 1998 rating 
decision by the Department of Veteran's Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi, which granted a 10 
percent disability evaluation for residuals of a healed 
fracture of the right tibia, effective from January 15, 1998.  
The veteran has appealed for an earlier effective date; she 
has not expressed disagreement with the assigned 10 percent 
disability evaluation.


REMAND

The veteran contends that she is entitled to an effective 
date prior to January 15, 1998, for the assignment of a 10 
percent disability evaluation for residuals of a healed 
fracture of the right tibia.  A review of the record shows 
that, on January 15, 1998, the veteran filed a claim alleging 
entitlement to an increased disability evaluation for the 
residuals of a healed fracture of the right tibia.  She was 
afforded a VA examination in February 1998.  At that time, 
the veteran advised the examiner that she had undergone a VA 
x-ray examination of the right leg on December 15, 1997.  She 
also indicated that she had been followed in the Women's 
Health Clinic.  A review of the record does not show the 
December 1997 X-ray report or records from the Women's Health 
Clinic.  The United States Court of Appeals for Veterans 
Claims has held that where a veteran has asserted that 
pertinent medical records are in existence and are in the 
Government's possession, any such records which are in 
existence are constructively part of the record, see Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  As the medical records in 
question are potentially relevant to the veteran's claim of 
entitlement to an earlier effective date, the Board concludes 
that the RO should secure the evidence and associate it with 
the claims file. 




In view of the foregoing, this case is REMANDED to the RO for 
the following action:

1.  The RO should contact the veteran and 
determine whether she has received any 
treatment for her right leg from a VA 
medical facility since May 1977.  If so, 
the RO should obtain and associate with 
the claims file all outstanding treatment 
records, including the December 15, 1997 
x-ray report and records from the Women's 
Health Clinic referenced in the February 
1998 VA examination report.

2.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
her representative should be furnished a 
supplemental statement of the case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
However, no action is required of the veteran until she is 
notified.


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).





